Citation Nr: 1012822	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1989 to May 1992.  Service in Southwest Asia 
is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which denied the Veteran's claim.

In November 2008, the Veteran presented sworn testimony 
during a personal hearing in Nashville, Tennessee, which was 
chaired by the undersigned.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

In a January 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for depression.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In January 
2010, counsel for the Veteran and the Secretary of VA filed 
a Joint Motion for Remand.  An Order of the Court dated 
January 21, 2010 granted the motion, partially vacated the 
Board's January 2009 decision, and remanded the case to the 
Board.

In a February 2010 letter, the Board provided the Veteran 
and her representative the opportunity to submit additional 
evidence and argument in support of the appeal.  In response 
to the Board's letter, the Veteran's representative 
submitted further argument in support of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.

Issues not on appeal

In the Joint Motion for Partial Remand, the Veteran, through 
her representative, explicitly abandoned (withdrew) her 
appeals as to the claims of entitlement to increased 
disability ratings for the bilateral knees and increased 
disability rating for degenerative disc disease of the 
spine, to include whether a reduction from 20 percent to 10 
percent was proper.  Accordingly, the Board's January 2009 
decision as to those issues is final.  See 38 C.F.R. § 
20.1100 (2009).


REMAND

As was noted in the Introduction, the Board's January 2009 
decision denying the Veteran's claim of entitlement to 
service connection for depression, to include as due to her 
service-connected disabilities, was vacated and remanded by 
the Court. 

The January 2010 Joint Motion for Remand, as adopted by the 
Court's January 21, 2010 Order, indicated that in rendering 
its January 2009 decision, the Board had erroneously relied 
upon an incomplete October 2006 VA medical opinion.  
Specifically, the parties stated that the October 2006 VA 
opinion was inadequate because the examiner failed to 
provide an opinion as to whether the Veteran's depression 
may be aggravated by her service-connected bilateral knee 
condition and/or her service-connected degenerative disc 
disease of the lumbar spine with left leg radiculopathy.

The Board has reviewed the October 2006 VA examination 
report and notes that, although the VA examiner provided an 
opinion that the Veteran's "[d]epression is less likely as 
not (less than 50/50 probability) caused by or a result of 
bilateral patellofemoral pain syndrome and radiculopathy," 
the examiner failed to specifically state whether the 
Veteran's depression may be aggravated by her service-
connected knee or spine disabilities.  

Service connection may be established on a secondary basis 
if the claimed disability is shown to be proximately due to 
or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice- connected disease, will be service 
connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  See 
38 C.F.R. § 3.310 (2009).  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. 
§ 3.322 (2009).

The Board notes that the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the 
regulatory change was made, as stated in the January 2009 
decision, the Board will apply the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable 
to the Veteran because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Accordingly, pursuant to the Joint Motion, because the 
October 2006 VA examination report failed to expressly 
indicate whether the Veteran's depression may be aggravated 
by her service-connected disabilities, the Board is without 
a sufficient basis in the record by which to consider the 
Veteran's service connection claim.

Therefore, the case is REMANDED for the following action:

1.	The VBA should arrange for a 
physician, with appropriate 
expertise, to review the Veteran's 
entire VA claims folder and to 
provide an opinion, with supporting 
rationale, as to whether it is at 
least as likely as not that the 
Veteran's claimed depression is 
either (a) proximately caused by or 
(b) proximately aggravated by her 
service-connected disabilities 
(specifically, her service-
connected bilateral knee 
disabilities and service-connected 
degenerative disc disease of the 
lumbar spine with left leg 
radiculopathy).  If the examiner 
determines that the Veteran's 
depression has been aggravated as a 
result of her service-connected 
bilateral knee disabilities 
degenerative disc disease of the 
lumbar spine with left leg 
radiculopathy, the examiner should 
report the baseline level of 
severity of the depression prior to 
the onset of aggravation, or by the 
earliest medical evidence created 
at any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  

A report should be prepared and 
associated with the Veteran's VA 
claims folder.  Rationale for all 
opinions should be provided.  If 
the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated 
along with supporting 
rationale/explanation.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


